Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of  
December__, 2017, between Riot Blockchain, Inc., a Nevada corporation (the
"Company"), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a "Purchaser" and collectively,
the "Purchasers").


PREAMBLE
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder or Regulation S
promulgated under the Securities Act, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement (the "Offering").
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
"Accredited Investor" shall have the meaning ascribed to it in Section 3.2(c).


"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.


"Board of Directors" means the board of directors of the Company.
 
"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


"Closing" means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.


"Closing Date" means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers' obligations to pay the Subscription
Amount at such Closing  and (ii) the Company's obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the third Trading Day following
the date hereof in the case of such Closing.


"Commission" means the United States Securities and Exchange Commission.
 
"Common Stock" means the common stock of the Company, no par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed.
 
1

--------------------------------------------------------------------------------

 
 
"Company Counsel" means such firm or firms as may from time to time provide
legal services to the Company.


 "Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


 "FCPA" means the Foreign Corrupt Practices Act of 1977, as amended.


"GAAP" shall have the meaning ascribed to such term in Section 3.1(g).


 "Liens" means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


"Majority in Interest" shall have the meaning ascribed to such term in Section
5.5.


"Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).
 
"Maximum Rate" shall have the meaning ascribed to such term in Section 5.21.


 "Offering" shall have the meaning ascribed to such term in the Preamble.


"Per Unit Purchase Price" equals $22.50 per Unit, subject to adjustment for
reverse and forward stock splits, stock dividends, and other similar
transactions affecting the Common Stock that occur after the date of this
Agreement and prior to Closing.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


"Registration Rights Agreement" means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.


"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares and Warrant Shares by each Purchaser as provided for in the Registration
Rights Agreement.


"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).


"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


"SEC Reports" shall mean all reports, schedules, forms, statements and other
documents filed by the Company under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the three (3) months preceding the date
hereof, including the exhibits thereto and documents incorporated by reference
therein, which have been available on EDGAR not less than five (5) days before
the Closing Date.
 
2

--------------------------------------------------------------------------------



"Securities" means the Units, Shares, the Warrants and the Warrant Shares.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


"Securities Laws" means the securities laws of the United States or any state
thereof and the rules and regulations promulgated thereunder.
"Shares" means the shares of Common Stock delivered to the Purchasers pursuant
to this Agreement in connection with the Closing.
 
"Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 


"Subscription Amount" means, as to each Purchaser at the Closing, the aggregate
amount of cash consideration to be paid for Units purchased hereunder at the
Closing as specified below such Purchaser's name on the signature page of this
Agreement and next to the heading "Subscription Amount," in United States
dollars and in immediately available funds.


"Subsidiary" means any subsidiary of the Company and shall, where applicable and
with regard to future events, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.


"Termination Date" shall have the meaning ascribed to such term in Section 2.1.
"Trading Day" means a day on which the principal Trading Market is open for
trading; provided, that in the event that the Common Stock is not listed or
quoted for trading on a Trading Market on the date in question, then Trading Day
shall mean a Business Day.
"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB or
the OTCQX (or any successors to any of the foregoing).
 
"Transaction Documents" means this Agreement, the Registration Rights Agreement,
the Warrants, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
"Transfer Agent" means Corporate Stock Transfer, Inc., 3200 Cherry Creek Dr.
South Suite 430, Denver Co 8029, facsimile: 303-282-5200, and any successor
transfer agent of the Company.


"Unit Purchase Price" shall have the meaning ascribed to such term in Section
2.1.
 
3

--------------------------------------------------------------------------------



"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported on the OTCQX, OTCQB or OTC Pink Marketplace
maintained by the OTC Markets Group, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the volume weighted average
price of the Common Stock on the first such facility (or a similar organization
or agency succeeding to its functions of reporting prices), or (d) in all other
cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Purchasers of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.
 
"Warrants" means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in the form of Exhibit A attached hereto.
 
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants, provided that any share of Common Stock issued upon exercise of the
Warrants shall not constitute an issued Warrant Share for purposes of this
Agreement after such share has been irrevocably sold pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 without
further restrictions or conditions to transfer pursuant to Rule 144.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On one or more Closing Dates, upon the terms and subject
to the conditions set forth herein, substantially concurrent with the execution
and delivery of this Agreement by the parties hereto, the Company agrees to
sell, and each of the Purchasers, severally and not jointly, agrees to purchase
the Units for an aggregate purchase price up to a maximum of $40,000,000
("Purchase Price"), each consisting of one share of Common Stock  together with
Warrants to purchase in the aggregate shares of Common Stock equal to one
hundred percent (100%) of the subscribed Shares (each such purchase and sale
being the "Closing"), at a purchase price per Unit of $22.50 per Unit. Prior to
the Closing, each Purchaser shall deliver to the Company, inter alia, such
Purchaser's Subscription Amount as set forth on the signature page hereto
executed by such Purchaser by a wire transfer of immediately available funds,
and the Company shall, on the Closing Date, cause the Company to deliver to each
Purchaser, inter alia, a certificate representing the number of Shares and
Warrants purchased by each such Purchaser at the Closing as determined pursuant
to Section 2.2(a).  The Company and each Purchaser shall also deliver the other
items set forth in Section 2.2 deliverable at the Closing.  Upon satisfaction of
the covenants and conditions set forth in Sections 2.2 and 2.3, the Closings
shall occur at the offices of Company Counsel or such other location as the
parties shall mutually agree.  Notwithstanding anything herein to the contrary,
each Closing Date shall occur on or before February 28, 2018 (such outside date,
"Termination Date").  If any Closing is not held on or before the Termination
Date, (i) all subscription documents executed by the Company or a Purchaser
shall be returned to the Company or such Purchaser, as applicable, and (ii) each
Subscription Amount shall be returned, without interest or deduction to the
Purchaser who delivered such Subscription Amount.  If a Closing is not held on
or before the Termination Date, the Company shall cause all subscription
documents and funds to be returned, without interest or deduction to each
prospective Purchaser.
 
4

--------------------------------------------------------------------------------



2.2          Deliveries.
 
(a)           On the Closing Date, the Company shall deliver or cause to be
delivered to the Purchasers the following:
 
(i)       this Agreement and the Registration Rights Agreement each duly
executed by the Company, to the Purchasers; and
 
(ii)      certificates for Shares and Warrants evidencing a number of Units
equal to such Purchaser's Subscription Amount divided by the Unit Purchase Price
registered in the name of such Purchaser.


(b)          On or prior to the applicable Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:
  

(i)
such Purchaser's Subscription Amount by wire transfer to the account previously
specified by the Company; and

(ii)
this Agreement and the Registration Rights Agreement each duly executed by the
Purchaser

  
2.3           Closing Conditions.
 
(a)       The obligations of the Company hereunder in connection with the
Closing, unless waived by a Majority in Interest, are subject to the following
conditions being met:
 
(i)       the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Purchasers contained herein
(unless as of a specific date therein in which case they shall be accurate as of
such date);
 
(ii)      all conditions, obligations, covenants and agreements of each
Purchaser under this Agreement required to be performed at or prior to the
Closing Date shall have been performed in all material respects; and
 
(iii)      the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.


(b)       The respective independent obligations of a Purchaser hereunder in
connection with the Closing, unless waived by such Purchaser, are subject to the
following conditions being met:
 
(i)       the accuracy in all material respects (when made and on the Closing
Date of the representations and warranties of the Company contained herein
(unless as of a specific date therein in which case they shall be accurate as of
such date);
 
(ii)       all Required Approvals, obligations, covenants and agreements of the
Company under this Agreement required to be performed at or prior to the Closing
Date shall have been performed;
 
(iii)       the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement; and
 
(iv)       there shall have been no Material Adverse Effect with respect to the
Company since the date hereof and the Closing Date.
 
5

--------------------------------------------------------------------------------





ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company. Except as set forth
in the SEC Reports, which shall be deemed a part hereof, the Company hereby
makes the following representations and warranties to each Purchaser as of the
date of this Agreement and as of the Closing Date:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth in the SEC Reports. The Company owns, directly or
indirectly, a majority of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, subject to restrictions under applicable
laws, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.


(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in: 
(i) a material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company's ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a "Material Adverse Effect") and to the best of the Company's knowledge no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company's stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except:  (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other laws
of general application affecting enforcement of creditors' rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
6

--------------------------------------------------------------------------------



(d)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company's or any Subsidiary's certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) by the Company or any
Subsidiary under, result in the creation of any Lien upon any of the properties
or assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including Securities Laws), or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as reasonably be expected to result in a
Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.   The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other provincial or foreign
or domestic federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than: (i) the filings required pursuant to
Section 4.4 of this Agreement, (ii) the filing with the Commission pursuant to
the Registration Rights Agreement, (iii) the notice and/or application(s) to
each applicable Trading Market for the issuance and sale of the Securities and
the listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, all of which shall have been effectuated prior to the
Closing, and (iv) the filing of a Form D with the Commission (collectively, the
"Required Approvals").
 
(f)           Issuance of the Securities.  The Securities are restricted
securities and have been duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens other than
restrictions on transfer provided for under the Securities Act, the Exchange
Act, in the Transaction Documents and as provided herein.


(g)           Form 8-K; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Sections 12(b), 12(g), 13(a) or 15(d) thereof, for the six (6) months
preceding the date hereof.   The Form 8-K described in Section 4.4, upon its
filing, will comply in all material respects with the requirements of the
Exchange Act, and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The latest audited financial statements of
the Company included in the SEC Reports, if any, comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved ("GAAP"), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP and are subject to
normal, immaterial, year-end audit adjustments, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
7

--------------------------------------------------------------------------------



(h)       Certain Fees. Except for an advisory fee of $500,000 payable to
Canaccord Genuity Inc., there are no brokerage or finder's fees or commissions
that are or will be payable by the Company or any Subsidiary to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. The Purchasers shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by the Transaction Documents


3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a)       Organization; Authority.  Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law. If such Purchaser is an entity, the address of its
principal place of business is as set forth on the signature page hereto, and if
such Purchaser is an individual, the address of its principal residence is as
set forth on the signature page hereto.
 
(b)       Understandings or Arrangements.  Such Purchaser understands that the
Securities are "restricted securities" and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser's right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws).  Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
 
8

--------------------------------------------------------------------------------

 
(c)       Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants it will be either: (i) an "accredited investor" as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a "qualified institutional buyer" as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Such Purchaser has the
authority and is duly and legally qualified to purchase and own the Securities.
Such Purchaser is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof. Such Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
C (the "Investor Questionnaire"). The information set forth on the signature
pages hereto and the Investor Questionnaire regarding such Purchaser is true and
complete in all respects. Except as disclosed in the Investor Questionnaire,
such Purchaser has had no position, office or other material relationship within
the past three years with the Company or Persons (as defined below) known to
such Purchaser to be affiliates of the Company, and is not a member of the
Financial Industry Regulatory Authority or an "associated person" (as such term
is defined under the FINRA Membership and Registration Rules Section 1011).
 
(d)       Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)       Information on Company. Such Purchaser has been furnished with or has
had access to the EDGAR Website of the Commission to the Company's filings made
with the Commission during the period from the date that is two (2) years
preceding the date hereof through the tenth business day preceding the Closing
Date in which such Purchaser purchases Securities hereunder, including but not
limited to the Risk Factor section of the Company's filings and reports made
with the Commission.   In addition, such Purchaser may have received in writing
from the Company such other information concerning its operations, financial
condition and other matters as such Purchaser has requested, identified thereon
as OTHER WRITTEN INFORMATION (such other information is collectively, the "Other
Written Information"), and considered all factors such Purchaser deems material
in deciding on the advisability of investing in the Securities.  Such Purchaser
was afforded (i) the opportunity to ask such questions as such Purchaser deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of acquiring the Securities; (ii) the right of
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Purchaser to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.
 
(f)       Certain Transactions and Confidentiality.  Such Purchaser understands
and agrees that the Securities have not been registered under the Securities Act
or any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the Securities Act, and
that such Securities must be held indefinitely unless a subsequent disposition
is registered under the Securities Act or any applicable state securities laws
or is exempt from such registration. Such Purchaser understands and agrees that
the Securities are being offered and sold to such Purchaser in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and regulations and that the Company is relying in
part upon the truth and accuracy of, and such Purchaser's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.
 
9

--------------------------------------------------------------------------------

 
(g)       Communication of Offer. Such Purchaser is not purchasing the
Securities as a result of any "general solicitation" or "general advertising,"
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.
 
(h)       No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(i)       No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser's charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
(j)       Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a written term sheet of the Offering
from the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution hereof.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).  Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions after the Closing Date.
 
10

--------------------------------------------------------------------------------

 
(k)       Pre-Existing Relationships.  The Purchaser represents and warrants
that: (i) the Purchaser has a prior substantial pre-existing relationship with
the Company, the Purchaser is not investing in the Offering in connection with
or as a result of any registration statement filed with the SEC by the
Company and (ii) no Securities were offered or sold to it by means of any form
of general solicitation or general advertising, and in connection therewith, the
Purchaser did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising;
or (C) observe any website or filing of the Company with the Commission in which
any offering of securities by the Company was described and as a result learned
of any offering of securities by the Company.
 
(l)       Non-U.S. Person.  To the extent the Purchaser is not a U.S. Person (a
"Reg S Person"), such Purchaser hereby represents that the representations
contained in paragraphs (1) through (6) of this Section 3.2(l) are true and
correct with respect to such Purchaser.


(1)       (i) the issuance and sale to such Reg S Person of the Securities is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) it is not a "U.S. Person," as
such term is defined in Regulation S, and is not acquiring the Securities for
the account or benefit of any U.S. Person; and (iii) the offer and sale of the
Securities has not taken place, and is not taking place, within the United
States of America or its territories or possessions.  Such Reg S Person
acknowledges that the offer and sale of the Securities has taken place, and is
taking place in an "offshore transaction," as such term is defined in Regulation
S.
(2)       Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Securities cannot be sold, assigned,
transferred, conveyed, pledged or otherwise disposed of to any U.S. Person or
within the United States of America or its territories or possessions for a
period of one year from and after the Closing Date, unless such Securities are
registered for sale in the United States pursuant to an effective registration
statement under the Securities Act or another exemption from such registration
is available.  Such Reg S Person acknowledges that it has not engaged in any
hedging transactions with regard to the Securities.
(3)       Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the Securities and understands
that the Company shall be required to refuse to register any transfer of
securities not made in accordance with applicable U.S. securities laws.
(4)       Such Reg S Person is not a "distributor" of securities, as that term
is defined in Regulation S, nor a dealer in securities.
(5)       Such Reg S Person understands that the Securities have not been
registered under the Securities Act, or the securities laws of any state and are
subject to substantial restrictions on resale or transfer.  The Securities are
"restricted securities" within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.
(6)       Such Reg S Person makes the representations, declarations and
warranties as contained in this Section 3.2(l) with the intent that the same
shall be relied upon by the Company in determining its suitability as a
purchaser of such Securities.


(m)       Survival. The foregoing representations and warranties shall survive
the Closing Date.
 
11

--------------------------------------------------------------------------------



The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser's right to rely on
the Company's representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.




ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1       Transfer Restrictions.


(a)       Securities Laws. The Securities may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, to the Company or to an Affiliate of a Purchaser or in connection with a
pledge as contemplated in Section 4.1(c), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of such transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement, and the
Registration Rights Agreement, and shall have the rights and obligations of a
Purchaser under this Agreement and the other Transaction Documents.
 
(b)       Legend.  The Purchasers agree to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in the
following form:
 
For U.S. Persons:


[NEITHER] THIS SECURITY [NOR THE SECURITIES [FOR] WHICH THIS SECURITY IS
EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT") AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  TO THE EXTENT PERMITTED BY
APPLICABLE SECURITIES LAWS, THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
12

--------------------------------------------------------------------------------



For Non-U.S. Persons:
THESE SECURITIES [AND THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE]
WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933
ACT") PURSUANT TO REGULATION S UNDER THE 1933 ACT.  ACCORDINGLY, NONE OF THE
SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS
(AS DEFINED IN REGULATION S PROMULGATED UNDER THE SECURITIES ACT) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.
(c)       Pledge.  The Company acknowledges and agrees that a Purchaser may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an "accredited investor" as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and the Registration Rights Agreement and, if required under the terms
of such arrangement, such Purchaser may transfer pledge or secure Securities to
the pledgees or secured parties.  Such a pledge or transfer would not be subject
to approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At such Purchaser's expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Securities may reasonably request in connection with a pledge
or transfer of the Securities including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.


(d)       Company will accept an opinion of counsel to Purchaser (reasonably
acceptable to Company and Transfer Agent) and upon acceptance by Transfer Agent,
certificates evidencing the Shares and the Warrant Shares (collectively, the
"Underlying Shares") shall not contain any legend (including the legend set
forth in Section 4.1(b) hereof): (i) while a registration statement (including
the Registration Statement) covering the resale of such security is effective
under the Securities Act, (ii) following any sale of such Underlying Shares
pursuant to Rule 144 (assuming cashless exercise of the Warrants, solely with
respect to any Warrant Shares), (iii) if such Underlying Shares are eligible for
sale under Rule 144 (assuming cashless exercise of the Warrants, solely with
respect to any Warrant Shares), or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission),
unless counsel to the Company shall have rendered such opinion. The Company
shall cause its counsel to issue a legal opinion to the Transfer Agent or the
Purchaser promptly after the Effective Date if required by the Transfer Agent to
effect the removal of the legend hereunder.


4.2       Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. (New York City time) on the third (3d) Trading Day immediately following
the Closing Date, issue a press release disclosing the material terms of the
transactions contemplated hereby, and shall file a Current Report on Form 8-K
including the Transaction Documents as exhibits thereto within the time period
required by the Exchange Act.  From and after the issuance of such press release
and Form 8-K, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents existing as of the Closing Date. 
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market unless the name of such
Purchaser is already included in the body of the Transaction Documents, without
the prior written consent of such Purchaser, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission, (b) pursuant to the Registration Rights Agreement and (c) to the
extent such disclosure is required by law or Trading Market regulations).
 
13

--------------------------------------------------------------------------------



4.3        Use of Proceeds.  The Company will use the net proceeds to the
Company from the sale of the Shares and Warrants hereunder for general corporate
purposes and working capital.


 4.4        Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the sale of the Securities by the Company under this Agreement
as required under Regulation D. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Securities for, sale to the Purchasers at the Closing
under applicable securities or "Blue Sky" laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of any
Purchaser.


4.5       Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company's
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly disclosed or required to be disclosed, whichever occurs first, in
the Form 8-K described in Section 4.2.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed or required
to be publicly disclosed, whichever occurs first, by the Company in such Form
8-K, such Purchaser will maintain the confidentiality of the existence and terms
of this transaction and the information included in the Transaction Documents. 
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are required to be
disclosed in the Form 8-K described in Section 4.2, (ii) no Purchaser shall be
restricted or prohibited from effecting any transactions in any securities of
the Company in accordance with applicable Securities Laws from and after the
time that the transactions contemplated by this Agreement are first disclosed or
required to be disclosed, whichever occurs first, in the Form 8-K described in
Section 4.4, and (iii) no Purchaser shall have any duty of confidentiality to
the Company or its Subsidiaries after the filing of such Form 8-K or after the
date such Form 8-K is required to have been filed, whichever occurs first. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.


14

--------------------------------------------------------------------------------



ARTICLE V.
MISCELLANEOUS
 
5.1       Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser's obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
given at any time to the Company, prior to the occurrence of a Closing with
respect to such Purchaser's Subscription Agreement.  In the event of any
termination by a Purchaser under this Section 5.1, the Company shall promptly
(and in any event within two (2) Business Days of such termination) refund all
of such Purchaser's subscription amount.
 
5.2       Fees and Expenses.  Except as expressly set forth in the Transaction
Documents, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  Except as set forth in the Warrants, the Company
shall pay all Transfer Agent fees, stamp taxes and other similar taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.
 
5.3       Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.


5.4       Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Riot Blockchain, Inc., 202
6th Street, Suite 401, Castle Rock, CO 80104, Attn: Chief Financial Officer,
with a copy by fax only to (which shall not constitute notice): Company Counsel,
and (ii) if to the Purchasers, to: the addresses and fax numbers indicated on
the signature pages hereto.


5.5       Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority of the  component of the affected Securities (Shares or Warrants)
purchased hereunder and which are materially adversely affected by such waiver,
modification, supplement or amendment then outstanding (such majority being the
"Majority in Interest") or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.  As employed herein, "consent"
shall mean consent of the Majority in Interest on the date such consent is
requested or required.
 
5.6       Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
15

--------------------------------------------------------------------------------

 
5.7       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
"Purchasers." 
 
5.8       No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise provided for herein.
 
5.9       Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereto and each individual
signing any Transaction Document on behalf of the Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it, he or she is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys' fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.


5.10       Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities at the Closings for the
applicable statute of limitations.
 
5.11       Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a ".pdf" format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf" signature page were an original
thereof.
 
5.12       Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
16

--------------------------------------------------------------------------------

 
5.13       Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any Warrant Shares subject to
any such rescinded exercise notice concurrently with the return to such
Purchaser of the aggregate exercise price paid to the Company for such Warrant
Shares and the restoration of such Purchaser's right to acquire such Warrant
Shares pursuant to such Purchaser's Warrant (including, issuance of a
replacement warrant certificate evidencing such restored right).


5.14       Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
surrender and cancellation thereof (in the case of mutilation), or in lieu of
and substitution therefor, a new certificate or instrument, but only upon
receipt of evidence reasonably satisfactory to the Company of such loss, theft,
destruction, or mutilation, and of the ownership of such Security.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity and
bonds) associated with the issuance of such replacement Securities.
 
5.15       Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.16       Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17       Legal Representation.  Each Purchaser acknowledges that it has been
represented by independent legal counsel in the preparation of the Agreement. 
Each Purchaser recognizes and acknowledges that counsel to the Company has
represented other shareholders of the Company, and may, in the future, represent
others in connection with various legal matters and each Purchaser waives any
conflicts of interest and other allegations that it has not been represented by
its own counsel.
 
17

--------------------------------------------------------------------------------



5.18       Saturdays, Sundays, Holidays, etc.     If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.19       Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.


5.20         Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the "Maximum Rate"), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser's election.
 
5.21         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


5.22 Equitable Adjustment.  Trading volume amounts, price/volume amounts and
similar figures in the Transaction Documents shall be equitably adjusted (but
without duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement and Warrants. 


(Signature Pages Follow)
 


18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




RIOT BLOCKCHAIN, INC.
 
Address for Notice:
 
 
 
 
1775 38th Street
Boulder, CO 80301
Fax: (303) 545-5551
By: 
 
 
 
Name:
 
 
 
Title: 
 
 
 
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
 
 
Company Counsel
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 



--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO RIOT BLOCKCHAIN, INC.
SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser:
________________________________________________________________






Signature of Authorized Signatory of Purchaser:
__________________________________________




Name of Authorized Signatory:
_______________________________________________________




Title of Authorized Signatory:
________________________________________________________




Address for Delivery of Securities to Purchaser (if not same as address for
notice):


______________________________________________________________________________


______________________________________________________________________________


______________________________________________________________________________










Subscription Amount: US$________________


Shares of Common Stock at $22.50 per Unit: ___________________


Warrants ___________________


EIN Number, if applicable, will be provided under separate cover.

 